Citation Nr: 1117987	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  08-27 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for malignant neoplasm base of tongue with neck metastases, status post chemo and radiation therapy, claimed as throat cancer, to include as secondary to herbicide exposure (hereinafter "throat cancer").


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1955 to May 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The case was brought before the Board in September 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining VA and Social Security Administration (SSA) records and affording the Veteran a new VA examination.  The Veteran's most recent treatment records from the Gainesville VA Medical Center were obtained and associated with the claims file.  A May 2010 response from the SSA indicated there were no medical records affiliated with the Veteran.  The Veteran was afforded a VA examination in September 2010 for his throat cancer.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


FINDING OF FACT

The Veteran has not been shown to have throat cancer attributable to Agent Orange exposure or any other incident of service.


CONCLUSION OF LAW

The Veteran's throat cancer is not due to, or the result of, Agent Orange exposure or any other incident of service.  38 U.S.C.A. §§ 1110, 1112, 1113, and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, and 3.309 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in November 2007.  This letter advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded a VA medical examination in September 2010 for his throat cancer claim.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant and review of the claims file.  The examiner obtained an accurate history and listened to the appellant's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service connection for a malignant tumor may be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307, 3.309(a).  Here, no legal presumption is applicable because, as discussed below, the Veteran's throat cancer was not diagnosed and treated until 2007, 30 years after service.

There also exists a presumption for certain diseases associated with exposure to herbicide agents, which may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases for which service connection may be presumed to be due to an association with herbicide agents include AL amyloidosis, chloracne or other acne form disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, and soft-tissue sarcoma other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma.  Id.

Presumption of Herbicide Exposure Analysis

Service connection is warranted if it is determined that the Veteran was exposed to herbicides during his period of active service.  A Veteran who, during active service, served in the Republic of Vietnam during the period January 9, 1962, and ending May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii).  Service in Vietnam includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313(a) (2009).  In other words, the serviceman must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

Although respiratory cancers are on the list of presumptive disease associated with herbicide exposure, the Veteran does not have confirmed service in Vietnam during the Vietnam War era.  A December 2007 response from the National Personnel Records Center (NPRC) indicated it was unable to determine if the Veteran had service in the Republic of Vietnam based on his service records.  The Board acknowledges the Veteran's statements that he flew from Thailand to Vietnam and was grounded in Vietnam on several occasions.  See e.g., June 2008 statement.  Unfortunately there is no persuasive evidence which shows that the Veteran had actual service in Republic of Vietnam.  

As such, the presumption does not apply here.  See 38 C.F.R. § 3.309(e).  Service connection on the basis of presumptive exposure to herbicide agents, including Agent Orange, is therefore not warranted.

While service connection may not be granted on a presumptive basis for throat cancer, the Veteran is not precluded from establishing service connection with evidence that such cancer was incurred during service or is otherwise related to service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  To this extent, the Board finds that a preponderance of the evidence is against the Veteran's claim, and the claim of service connection for throat cancer must be denied.

Direct Service Connection Analysis

To prevail on the issue of service connection, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In this case, the Veteran has been diagnosed with throat cancer.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and military service.

The Veteran was afforded a medical examination at entrance to, and separation from, service in May 1955 and March 1967, respectively.  At his entrance examination the examiner reported no defects of the Veteran's neck, throat, or mouth, and he was ultimately found qualified for enlistment.  At the Veteran's separation examination again there were no defects noted and the Veteran did not complain of any problems with his mouth, neck, or throat.

The Board acknowledges that the Veteran was treated in-service for various health problems.  For instance, in August 1956 the Veteran was diagnosed with acute bilateral tonsillitis.  In September 1961 the Veteran complained of a sore throat and enlarged tonsils were noted.  In a November 1961 service treatment record the Veteran was diagnosed with pharyngitis.  A March 1963 service treatment record reflected the Veteran had complained of a sore throat for over 1 year and his tonsils were infected and swollen.  A later examination in March 1963 diagnosed the Veteran with acute, bilateral, bacterial tonsillitis.

However, there is no indication in any of these records that the Veteran was diagnosed with throat cancer.  The only diagnosis provided was that the Veteran suffered from pharyngitis and tonsillitis.  
Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  

The first post-service reference to throat cancer was in a VA treatment record which diagnosed the Veteran with squamous cell carcinoma of the head and neck in February 2007, 30 years after separation from service.  The Board may, and will, consider in its assessment of entitlement to service connection the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

As noted above, in February 2007 the Veteran was diagnosed with squamous cell carcinoma of the head and neck, but there was no diagnosis as to the primary site of the cancer.  A March 2007 VA treatment record indicated the Veteran had undergone a tonsillectomy as well as biopsies of the base of his tongue and lymphatic tissue within the oropharynx, but no tumors were present in the biopsies.  The Veteran was given chemotherapy and radiation for 7 weeks and an August 2007 VA treatment record indicated the cancer was removed.

The Veteran was also given an Agent Orange registry examination in September 2007.  At this examination the Veteran complained of dysphagia and hoarseness since his August 2007 surgery.  He reported general swelling around his neck, but was told this would be normal post-surgery.  The examiner informed the Veteran that head and neck cancer, specifically malignant neoplasms on the base of the tongue, are not presumptive Agent Orange diseases.  There is no indication that the examiner opined the Veteran's throat cancer was related to service.  

A December 2008 follow up VA treatment record for throat cancer indicated the Veteran had no evidence of disease and was expected to return back for a checkup in 2 months.  The follow up VA treatment record of February 2009 also showed no evidence of disease of the head or neck.  Neither of these treatment records references the Veteran's throat cancer being related to active duty.

A January 2010 VA treatment record noted that biopsies of the Veteran's tongue and upper digestive tract were negative for tumors.  This examination revealed no oropharyngeal, hypopharyngeal, laryngeal masses or lesions.  The Veteran did complain that he had to use water to swallow well.  The treatment record also noted a CT scan of the neck and thorax from September 2009 showed no disease.  

The Veteran was afforded a VA examination in September 2010 for his throat cancer.  The examiner noted that the Veteran's separation examination in March 1967 was normal with no defects of the nose, sinus, or mouth.  The examiner also noted the Veteran had a VA examination in July 1967 where again his mouth, larynx, and nose were normal.  The examiner noted the Veteran's prior VA treatment records which indicated in February 2007 the Veteran complained he had noticed a right neck mass in July 2006, which was determined to be squamous cell carcinoma.  The examiner also noted recently in August 2010 the Veteran had been diagnosed with likely lung cancer.  

After interviewing and examining the Veteran and reviewing the records, the examiner determined it was less likely than not that the Veteran's throat cancer was related to service.  Her rationale was based on medical literature and clinical experience.  Furthermore, she acknowledged the Veteran's in-service treatment for various respiratory infections, but opined that these did not cause the Veteran to be at risk for head or neck cancer.  

After reviewing the claim file, the Board finds there is no persuasive evidence which indicates the Veteran's throat cancer is due to active duty military service.  

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu, supra.  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id.  However, in this case, the Veteran's contentions are outweighed by the lack of probative medical evidence linking the Veteran's throat cancer to service, as well as evidence showing no treatment for it until decades after service.  See Maxson, supra; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

In sum, the Board finds that there is no persuasive evidence of throat cancer that manifested during active service and continued thereafter.  Furthermore, the length of time between the Veteran's separation from active service and first complaints of throat cancer weighs against granting the Veteran's claim of service connection.

The Board concludes service connection must be denied.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim of service connection for throat cancer must be denied on both a direct and presumptive basis.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for throat cancer is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


